  Case 17-20759      Doc 66    Filed 01/13/20 Entered 01/13/20 15:35:22                 Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.:     17-20759
Mashawn Williams                              )
                                              )               Chapter: 13
                                              )
                                                              Honorable David D. Cleary
                                              )
                                              )
               Debtor(s)                      )

                    Order Dismissing Case for Failure to Make Plan Payments

       The Court having heard the facts finds that the debtor is in material default.



ORDERED: The case is dismissed for material default pursuant to 11 U.S.C. Section 1307 [c][6].




                                                           Enter:


                                                                    Honorable David D. Cleary
Dated: January 13, 2020                                             United States Bankruptcy Judge

 Prepared by counsel of Movant:
 Office of the Chapter 13 Trustee

 Marilyn O. Marshall

 Suite 800

 224 South Michigan Avenue

 Chicago, IL 60604-2500

 (312) 431-1300
